Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 2, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159504
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159504
                                                                    COA: 347144
                                                                    Wayne CC: 18-001746-FC
  JVION BROWN,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 12, 2019 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

         CAVANAGH, J. (concurring).

         I concur in the denial of leave to appeal but write separately to note that defendant
  has raised a claim of actual innocence in this Court that was not raised below. Defendant
  states he has new evidence in support of this claim, but he has not offered it. I note the
  denial is without prejudice to defendant’s right to file a motion for relief from judgment
  pursuant to MCR Subchapter 6.500 that may include the issue.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 2, 2019
           s0730
                                                                               Clerk